DETAILED ACTION
This action is responsive the claims filed on July 28th, 2021. Claims 1, 3, 5 and 10-14 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments to claims 1, 3 and 13 are sufficient to overcome the rejections under 112(b) and the objection to the claims from the previous office action. The amendments to claims 1 and 3 removed the term “multiple” which caused confusion with respect to the obtained temperature differences and degrees of sub cooling and clarified which of the outdoor units are being controlled such that their difference from the target value is being reduced. 
Allowable Subject Matter
Claims 1, 3, 5 and 10-14 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 3, 5, and 10-14 were indicated as allowable if rewritten to overcome the rejections under 112(b) from the previous office action. Applicant has amended these claims and cancelled all claims rejected under 103. Independent claims 1 and 3 include limitations directed towards increasing the speed by a value determined by dividing a preset increment by a number of outdoor units having the higher degree of subcooling than the target value and decreasing the speed by a value determined by dividing a preset decrement by a number of outdoor units. The Chuma reference from the non-final office action taught the use of a preset increment and decrement value used for increasing and decreasing compressor speed. However this reference does not disclose or suggest dividing said value by the number of outdoor units over and under the sub cooling target value. Upon further search necessitated by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571 272 6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763